                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 TONYA MANGELS,                                   )
                                                  )
                          Plaintiff,              )
                                                  )
                v.                                )   Case No. 4:19-cv-00834-BP
                                                  )
 AMERICAN MULTI-CINEMA, INC.,                     )
                                                  )
                          Defendant.              )

                     DEFENDANT’S UNOPPOSED MOTION FOR LEAVE
                          TO FILE DOCUMENTS UNDER SEAL

       Defendant American Multi-Cinema, Inc. respectfully moves the Court to file Defendant’s

Statement of Uncontroverted Material Facts and corresponding exhibits (which will be included

in Defendant’s dispositive motion filing) under seal, pursuant to Local Rule 56.1 (and pursuant to

the instructions contained in the CM/ECF Civil and Criminal Administrative Procedures Manual

and Users Guide, Western District of Missouri, page 8). In support of this request, Defendant states

as follows:


       1.      Pursuant to the Court’s Second Amended Scheduling Order, Defendant will be

filing its motion for summary judgment and suggestions in support of its motion today. (Doc. 41.)

       2.      Early in this case, the Court entered a Protective Order. (Doc. 21.) The Protective

Order includes in the definition of “Confidential Information” the following categories of

information/documents: compensation records, human resource files, and sensitive operational

matters (excluding documents or information that is publicly available). (Id., p. 1-2.)

       3.      Plaintiff’s claims and Defendant’s defenses to those claims require the discussion

of compensation information related to the Plaintiff (and third parties), investigation files and

corresponding information maintained by Defendant which reference Plaintiff and other third




            Case 4:19-cv-00834-BP Document 92 Filed 07/06/21 Page 1 of 3
parties, and a confidential expert report relating to Defendant’s compensation practices. As such,

the information contained in the Statement of Uncontroverted Material Facts (and accompanying

exhibits supporting those facts) includes the disclosure and discussion of these matters.

       4.      Additionally, Defendant’s investigation in May/June 2018 that resulted in a final

written warning to Plaintiff involved sensitive allegations relating to an alleged personal

relationship between Plaintiff and a third party.

       5.      Defendant is requesting, subject to the Court’s judgment, to allow Defendant to file

its complete Statement of Uncontroverted Facts and supporting evidentiary documents under seal.

Defendant recognizes that not all of the facts set forth in Defendant’s Statement are confidential

or sensitive. As such, Defendant is also agreeable to filing a partially redacted Statement and

accompanying exhibits with the Court’s guidance on what can be redacted from the public filing.

       6.      The Defendant’s interest in sealing the Statement of Uncontroverted Material Facts

and corresponding exhibits outweigh any public interest as the confidential information at stake

could cause personal and professional harm if disseminated to the public.

       7.      Defendant’s counsel has conferred with counsel for Plaintiff, who does not oppose

this motion.

       WHEREFORE, Defendant respectfully requests that its Joint Motion to File Documents

Under Seal be granted.




            Case 4:19-cv-00834-BP Document 92 Filed 07/06/21 Page 2 of 3
                                                   Respectfully submitted,

                                                   OGLETREE, DEAKINS, NASH,
                                                   SMOAK & STEWART, P.C.


                                                   /s/ Kerri S. Reisdorff
                                                   Kerri S. Reisdorff     MO #51423
                                                   Chris R. Pace          MO #47344
                                                   Michael L. Matula, MO #47568
                                                   AnnRene Coughlin MO #67962
                                                   4520 Main Street, Suite 400
                                                   Kansas City, MO 64111
                                                   (816) 471-1301
                                                   (816) 471-1303 (Facsimile)
                                                   kerri.reisdorff@ogletree.com
                                                   chris.pace@ogletree.com
                                                   annrene.coughlin@ogletree.com
                                                   michael.matula@ogletree.com

                                                   ATTORNEYS FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on the 6th day of July, 2021, the foregoing was electronically
filed with the Clerk of the Court using the CM/ECF system which sent notification of such filing
to the following:

Chad C. Beaver
Beaver Law Firm, LLC
1600 Genessee Street, Suite 920
Kansas City, MO 64102
(816) 226-7750
(816) 817-0540 (Facsimile)
cbeaver@beaver-law.com

ATTORNEY FOR PLAINTIFF


                                                  /s/ Kerri S. Reisdorff
                                                  ATTORNEY FOR DEFENDANT


                                                                                           47725407.1




          Case 4:19-cv-00834-BP Document 92 Filed 07/06/21 Page 3 of 3
